798 So.2d 951 (2001)
Michael J. FONTENOT
v.
REDDELL VIDRINE WATER DISTRICT, et al.
No. 2001-C-0752.
Supreme Court of Louisiana.
October 26, 2001.
Michael B. Miller, Crowley, Counsel for Applicant.
Sammie M. Henry, Baton Rouge, Counsel for Respondent.
PER CURIAM.[*]
The judgment of the court of appeal is vacated, and the case is remanded to the Court of Appeal, Third Circuit, to render judgment anew after reconciling conflicting rulings in Fontenot v. Vidrine Water District, 00-762 (La.App. 3rd Cir.2/21/01), 780 So.2d 1197 and Haynes v. Williams Fence and Aluminum, 01-0026 (La.App. 3rd Cir.7/25/01) ___ So.2d ___, 2001 WL 832975, regarding the interpretation of La. R .S. 23:1201(F).
We order the Court of Appeal, Third Circuit, to decide this matter en banc in order to achieve uniformity within the circuit.
NOTES
[*]  Retired Judge Robert L. Lobrano, assigned as Associate Justice Pro Tempore, participating in the decision.